PER CURIAM
In this dissolution proceeding the wife challenges the award of custody of the minor children to the husband and a provision in the decree holding her in contempt of a previous order relating to temporary custody of the children. The award of custody to the husband is affirmed. The paragraph relating to the purported contempt is stricken, for the reason that the statutes concerning proceedings for enforcement of an order or decree pertaining to custody of minor children were not complied with. ORS 33.010(1)(e); ORS 33.040; ORS 23.020. In all other respects the decree is affirmed.
Affirmed in part; reversed in part; no costs to either party.